Title: To James Madison from Joseph Haslet, 14 April 1813
From: Haslet, Joseph
To: Madison, James


Sir,
Dover 14 April 1813.
I have the honour herein to transmit an attested Copy of certain resolutions, which have passed the Senate and House of Representatives of this State now met in General Assembly.

I anxiously hope and solicit, that the requests expressed in these resolutions may be immediately granted.
This State is much exposed. A long coast presents to the enemy many points for attack and incursions. An attempt has already been made to destroy one of our towns. The attack was resolutely resisted and failed. There are strong grounds to believe, it will be repeated with greater violence.
The British Squadron send their barges considerable distances up the Delaware bay. They have nearly destroyed the coasting trade to Philadelphia, of our two lower counties. Upon this trade we depend for a market for our produce and for a supply of many conveniencies of life.
The resources of the State are very small, far from being adequate to the requirements of the existing emergency. With high consideration and respect, I have the honour to be, Your Excellency’s obedient Servant,
Joseph Haslet
